Citation Nr: 1015255	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to a higher initial evaluation for bipolar 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for disc syndrome, L4-
5, postoperative, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2006, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.

The Veteran presented testimony at a Board hearing in March 
2010, and a transcript of the hearing is associated with his 
claims folder. 

The  issue of service connection for heart attack due to 
stress appears to have been raised by the record in September 
2006, and is hereby referred to the RO for clarification and 
any necessary action.   The Board also refers to the RO an 
apparent claim for service connection for erectile 
dysfunction secondary to lumbar spine disability, inferred 
from the February 2008 VA examination report, and a claim for 
a total disability rating for compensation based upon 
individual unemployability, made at the time of the Veteran's 
March 2010 hearing.  


FINDINGS OF FACT

1.  Cervical spine disability was not manifest in service or 
within one year of separation and was not caused or 
aggravated by the Veteran's service-connected  disc syndrome, 
L4-5.  

2.  The Veteran's bipolar disorder does not cause 
occupational and social impairment with reduced reliability 
and productivity.  

3.  Forward flexion of the Veteran's thoracolumbar spine is 
not limited to 30 degrees or less and there is not favorable 
ankylosis of the entire thoracolumbar spine.  

4.  The Veteran does not have intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for bipolar disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9432 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for disc syndrome, L4-5, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice requirements also apply to an 
increased rating claim.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, the 
RO sent the Veteran a May 2008 correspondence that gave the 
required notice concerning degrees of disability.  This was 
followed by subsequent adjudications, curing the timing 
problem.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The failure to notify the Veteran regarding 
effective dates is harmless for the cervical spine disability 
claim, as service connection has been denied thus rendering 
moot any issues with respect to implementing an award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The failure 
to notify the Veteran concerning effective date for the 
bipolar disorder claim is no longer required, as the claim 
has been granted.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations in 
May 2005, July 2005, August 2005, February 2008, and January 
2009; obtained a medical opinion as to the etiology of 
cervical spine disability; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Cervical spine 

The Veteran appeals the RO's September 2005 denial of service 
connection for cervical spine disability.  He appears to 
feel, based on a March 2005 statement, that it was caused by 
his service-connected lumbar spine disability. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

Treatment for cervical spine problems is not shown in service 
or for years post-service.  Cervical spine disability was 
first diagnosed in 2005.  In November 2004, the Veteran 
complained of cervical radiculopathy and reported that he had 
had it since coronary artery bypass grafting, which had been 
recent according to a February 2005 VA outpatient treatment 
record.  On VA examination in August 2005, the Veteran's 
history of low back treatment was reviewed.  It was noted 
that a February 2005 VA outpatient treatment note reported 
that the Veteran had been having cervical spine problems 
since June 2004.  An MRI in February 2005 had revealed 
foraminal stenosis and disc osteophytes in the cervical 
spine.  In May 2005, the Veteran was noted to have complained 
of increased pain in his neck following his second back 
surgery.  The examiner noted that he had been asked to give 
an opinion as to the relationship between the current 
arthritic cervical spine condition and the Veteran's 
service-connected lumbar spine disability.  The August 2005 
examiner noted that there was no indication of any cervical 
spine problems until February 2005.  He also noted that while 
the Veteran had advised him that he had had cervical spine 
problems since his second back surgery, the treatment records 
reflect that it had occurred following coronary artery bypass 
grafting surgery.  Thus, the medical records indicated that 
the first mention of any symptoms related to the neck were 
made when the Veteran was about 59 years old and about 22 
years after his second service-connected back surgery.  The 
examiner noted that it was not unreasonable that a 59 year 
old would have the degenerative changes noted.  Thus, it was 
the examiner's opinion, based on his review of the claims 
folder and his 45 years of experience in orthopedics, that 
the degenerative discogenic/arthritic condition of the 
Veteran's cervical spine had not been caused by or the result 
of the Veteran's service-connected lumbar spine injury and 
subsequent lumbar spine surgeries.   

There is no competent evidence of record indicating that the 
Veteran's current cervical spine disability was manifest in 
service or to a degree of 10 percent within one year of 
service discharge, or that it was caused or aggravated by his 
service-connected lumbar spine disability or its surgeries.  
On the other hand, the August 2005 VA examination report 
indicates that it was not caused by or the result of the 
Veteran's service-connected lumbar spine injury or his 
subsequent surgeries.  The Veteran testified during his March 
2010 hearing that he felt that there was a relationship 
between his lumbar spine disability and his cervical spine 
disability.  However, as a layperson, his opinion about this 
medical matter is not considered competent.  Medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).   
As the preponderance of the evidence is against the claim, 
there is no reasonable doubt to be resolved in the Veteran's 
favor, and service connection must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation or an 
increased rating has been disagreed with, it was possible for 
a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that the disabilities have not 
significantly changed and that uniform ratings are warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Bipolar disorder

The Veteran's bipolar disorder is rated as 30 percent 
disabling upon the grant of service connection, under 
38 C.F.R. § 4.130, Diagnostic Code 9432.  Under Diagnostic 
Code 9432, a 30 percent evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  A 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2007).

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

On VA evaluation in May 2005, the Veteran had had no 
psychiatric hospitalizations since 1992.  A relationship with 
a girlfriend had recently ended, but his mood was good and he 
felt right in the middle.  He was well dressed and groomed 
and seemed slowed down compared to a month beforehand.  He 
was quite pleasant and cooperative with normal speech 
pattern, and logical goal directed thoughts.  He was euthymic 
and not depressed, with a full affect and no grandiosity or 
suicidality.  His GAF was 61.  

On VA examination in July 2005, the Veteran reported a fair 
sex drive and sleeping 7-8 hours a night.  He was not having 
symptoms of bipolar disorder that day or that week.  He had a 
superior IQ, lived alone, and was not dating, but he had 
close friends.  He was totally reasonable.  Activity was 
good.  He was casually dressed and appropriately groomed.  He 
spoke coherently with no loosening of association, ideas of 
reference, or delusional thinking, and there were no racing 
thoughts or inappropriateness.  He was oriented in all 
spheres and knew current office holder and inner city 
distances.  He missed the correct day by one day, which is 
normal for unemployed people.  He had no psychosis and did 
well cognitively naming presidents backwards, serial 7's 
spelling words backwards, etc.  Memory was intact for recent 
and distant events and judgment and insight were intact.  
Social functioning was marginal but communication was 
excellent and behavior was normal.  He was felt to be 
extremely competent and conscientious.  The diagnosis was 
bipolar disorder and the GAF was 58.  

In March 2006, the Veteran was not taking medication but he 
was well dressed and groomed, and quite pleasant and 
cooperative, and he had normal speech pattern and logical 
goal directed thoughts.  He had a euthymic to hypomanic mood 
and was slightly grandiose but not suicidal.  His GAF was 61.  
A similar situation was present in November 2006 when his GAF 
was 65, and in March 2007, when the Veteran had a new 
girlfriend, and in March 2008.  

On VA psychiatric examination in March 2009, the Veteran was 
taking one psychiatric medication at bedtime to help him 
sleep.  He was working in videography and planned to go to 
Las Vegas that night to attend a huge convention on it.  He 
wanted to succeed again.  He lived alone with his dog and had 
no romantic attachments.  He did not show overt signs of 
mania, although he felt he was chronically manic.  He 
reported that he did not have any friends but that he 
tinkered around on the internet with various inventions and 
so forth, but was not technically employed.  He did not have 
a lot of complaints.  His mood was euthymic and had been 
quite steady and there was no grandiosity or 
hyperreligiosity.  He denied sleep problems and any 
hallucinations, but he felt that he somehow pushed people 
away.  He was not depressed or anxious and appeared quite 
stable.  He was friendly, cooperative, and intelligent, and 
he was nicely dressed and groomed.  He had no impairments of 
thought process or communication and he had no delusions or 
hallucinations verbalized.  There was no inappropriate 
behavior and he was not suicidal or homicidal.  His hygiene 
was excellent and he was oriented with no memory loss or 
obsessive or ritualistic behavior.  Rate and flow of speech 
was normal and he was not having panic attacks or depression, 
anxiety, or mania.  There was no impairment of impulse 
control and his sleep was mostly restful.  He remained 
functional for the most part, but isolative.  Making friends 
and keeping them had been a long term problem.  The diagnosis 
was bipolar disorder and the GAF was 65.  His functioning was 
overall satisfactory.  However, if he were working or doing a 
project, he might have decreased work efficiency and possibly 
intermittent periods of inability to perform his occupational 
tasks were he to have a manic episode or a severe depressive 
episode.  At this point, he did not appear to be 
significantly impaired.  

Based on the evidence, the Board concludes that a higher 
rating is not warranted for the Veteran's service-connected 
bipolar disorder.  The Veteran does not appear to have 
occupational and social impairment with reduced reliability 
and productivity.  Also, he does not have the following 
exemplary symptoms of it:  a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short or long term memory, impaired judgment, 
disturbances of motivation and mood.  He has been pleasant, 
cooperative, logical, coherent, euthymic, well groomed and 
dressed, with good hygiene, and with no inappropriate 
behavior, and he sleeps well.  Also, his speech has been 
normal, he has had at least 2 girlfriends during the rating 
period, and he was going to attend a huge convention in March 
2009.  He seems quite intelligent and his GAFs have been 
between 58 and 65, reflecting mild to moderate symptoms.  
Also, the examiner in March 2009 indicated that he did not 
appear to be significantly impaired, and only hypothesized 
about what might happen if the Veteran worked.  While the 
Veteran stated in March 2009 that making and keeping friends 
had been a long time problem for him, in July 2005, he 
reported that he had close friends and an August 2006 
outpatient treatment note indicates that friends had an 
affectionate nickname for him and that he was actively trying 
to improve his community.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Lumbar spine 

The Veteran's disc syndrome, L4-5, postoperative, is rated as 
20 percent disabling under Diagnostic Code 5243.  Diagnostic 
Code 5243 indicates to rate intervertebral disc syndrome 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

The next higher rating, 40 percent, under the General Rating 
Formula requires forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  This is not shown or nearly 
approximated, even when 38 C.F.R. §§ 4.40, 4.45 are 
considered.  The Veteran had 40 degrees of thoracolumbar 
spine flexion on VA examination in May 2005 as well as 
extension to 10 degrees, lateral flexion to 20 degrees 
bilaterally, and lateral rotation to 10 degrees bilaterally.  
There was no obvious spasm, weakness, or point tenderness 
found.  There was no indication of instability or 
incoordination.  Essentially the same findings were present 
on VA examination in February 2008.  Repetitive movements of 
the low back were definitely painful but that did not seem to 
be associated with additional functional impairment.  

Associated objective neurologic abnormalities were rated 
separately by the RO in March 2008 as peripheral neuropathy 
of the right and left lower extremity, each 10 percent 
disabling, under diagnostic code 8520.  The Veteran did not 
appeal those determinations and so that matter is not appeal.  
The matter of service connection for impotence, raised in the 
February 2008 VA examination report, has been referred to the 
RO for initial consideration.  

The next higher, 40 percent rating, under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
episodes requires that there be incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  An incapacitating episode 
is defined under NOTE 2 to the Formula as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  These are not shown or nearly approximated.  No 
bed rest treatment has been prescribed by a physician, and on 
VA examination in December 2008, the Veteran reported that in 
the past 12 months, he had had only 1 episode of rather acute 
severe pains in his back with radicular symptoms, associated 
with simply rolling over in bed.  That episode lasted only 
30-45 minutes.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In light of the above, a rating higher than 20 percent is not 
warranted under Diagnostic Code 5243.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

The possibility of extraschedular ratings has been 
considered.  However, the service-connected disabilities do 
not present such an exceptional or unusual disability picture 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  The symptoms 
associated with the Veteran's bipolar and low back 
disabilities appear to fit squarely within the applicable 
rating criteria.  As such, extraschedular consideration is 
not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for cervical spine disability is not 
warranted.  A rating in excess of 30 percent for bipolar 
disorder is not warranted.  A rating in excess of 20 percent 
for disc syndrome, L4-5, postoperative, is not warranted.  
The appeal is denied as to all three issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


